Title: To James Madison from Valentin de Foronda, 2 November 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. Noviembre 2. de 1808

Tengo la satisfaccion de anunciar á V.S. para que se sírva trasladarlo a la noticia de S. Exca. el Señor Presidente, que recibí ayer una carta del Capítan General de Caracas, en que me hace saber, que se admitiran por ahora los Nabios Amerícanos, cargados, que llegaren à sus Puertos, con mercaderías de licíto comercio: Noticia alegre para èsta Comarca, que no he querído publicar en las Gazetas, hasta que lo sepa èste Gobierno.
Veo que los Amerícanos Labradores, clase la mas precíosa en un Pays, sea el que fuere, no podrán sacar de la líséncia del Señor Capitan General de Caracas, las ventajas de dar salída completa á sus frutos, por que la Provincia de la Venezuela ha comenzado con un gran exíto á fomentar la síembra de trígo; pero los Mercadores que tienen acumulados, en sus almazenes, muchos generos, que si em he  los  pronto; lograron descargarlos de un peso que los opríme, y bendeciràn al Señor Capitan Gnl. de Caracas.  Me ofrezco, con todos los Respetos debidos, a la obedíencía de V.S. y pido à Dios gue. su vida ms. as.  B. L. M de VS su mas atento servidor

Valentin de Foronda

